DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boon et al. (US 5,036,113) (of record) and Farber et al. (US 4,064,922) (of record).

Regarding claims 1 and 3-5, Boon discloses a method of preparing a tire, the method comprising steps of: (i) providing a cured tire, the cured tire including a first bead (Fig. 1: 16), a second bead (Fig. 1: 16), a carcass layer (Fig. 1: 14) extending from the first bead (Fig. 1: 16) to the second bead (Fig. 1: 16), and an innerliner layer (Fig. 1: 18) disposed radially interior to the carcass layer (Fig. 1: 14) (Col. 3 lines 21-23, 60-68); and (iii) directly applying an air barrier coating (i.e. composition) (Figs. 1-2: 20) to at least a portion of the innerliner (Figs. 1-2: 18) of the cured tire.

Farber teaches a method of preparing a tire with self-sealing properties, the method comprising steps of: (i) providing a cured tire (Fig. 1: 10) (Col. 5 lines 66-68; Col. 6 lines 1-6), the cured tire including a first bead (Fig. 1: 15), a second bead (Fig. 1: 16), a carcass layer (Fig. 1: 14) extending from the first bead (Fig. 1: 15) to the second bead (Fig. 1: 16), and an innerliner layer (Fig. 1: 17) disposed interior to the carcass layer (Fig. 1: 14) (Col. 6 lines 1-6); and (ii) applying a sealant composition (Fig. 1: 18) to at least a portion of the innerliner (Fig. 1: 17) of the cured tire (Col. 6 lines 6-9, 26-68; Col. 7 lines 1-2). Puncture sealing tubeless tires have previously been proposed, containing, in the area of the tire normally most subject to punctures (that is, the undertread or the area extending across the crown of the tire at least from one shoulder to the other), a layer of sealant composition which has plastic and adhesive qualities such that the composition tends to stick to a puncturing object, and, when the puncturing object is withdrawn, tends to flow into the opening or puncture, forming a plug which seals the opening against loss of air from the tires (Col. 1 lines 30-39). In other words, it is generally known in the tire art to provide sealant layers in tires to provide protection against punctures in the crown region. Farber provides a sealant layer for this conventional purpose that is improved in its rigidity and strength, as well as its adhesion and conformability that is necessary in a puncture sealant (Col. 2 lines 42-50). Farber further teaches the sealant composition (Figs. 2-3: 18) comprises a flowable composition (Figs. 2-3: see how 18 flows out of puncture left by nail 19) that seals a puncture (Figs. 2-3: see where nail 19 punctures tire) to the carcass layer (Figs. 2-3: 14) (Col. 6 lines 10-18). Moreover, the sealant layer may include ethylene-propylene-diene rubber (i.e. EPDM) (Col. 3 lines 3-12, 16-19, 29-36, 46-49, 51-55). As discussed above, Boon discloses that the innerliner has an air barrier coating. Thus, applying a sealant composition as taught by Farber to the innerliner surface of Boon would necessarily include applying it to the air barrier coating, 
Accordingly, modified Boon necessarily discloses that step (iii) occurs prior to step (ii), the air barrier composition thereby forming an air barrier layer, because Boon discloses providing the cured tire with an air barrier coating on the innerliner, and Farber teaches providing a sealant layer onto a cured tire. Thus, the sealant layer must be provided onto the cured air barrier layer of the cured tire. Moreover, modified Boon also necessarily discloses a method of preparing a tire with self-sealing properties as is discloses a tire comprising a sealant layer as discussed above. 

Regarding claim 6, Boon further discloses that the air barrier composition comprises a polymeric layer having low permeability to air (Col. 2 lines 53-68; Col. 4 lines 40-56). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boon et al. (US 5,036,113) (of record) and Farber et al. (US 4,064,922) (of record) as applied to claim 1 above, and further in view of Tsou et al. (US 2008/0275187) (of record).

Regarding claim 7, Boon further discloses that the air barrier composition is elastomeric. However, modified Boon does not expressly recite that the air barrier composition includes a phase separated blend of elastomer and thermoplastic resin.
Tsou teaches a low permeability thermoplastic elastomer composition with a preferred application as a tire innerliner and/or barrier film ([0011]), wherein the composition includes a two-phase . 

Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive. 
On page 5 of the Remarks, Applicant points out that Boon discloses that “the rubber substrate may be either cured or uncured (i.e. green)” and that Boon further discloses that “a green tire is a particularly preferred substrate.” Applicant also points out that Farber discloses that “the tire may be cured before or after incorporation of the sealant layer.” Applicant argues that “the cited references do not offer a suitable obviousness rationale for the present method where the sealant composition and the air barrier composition are applied to a cured tire” because “Boon prefers applying the 'radiation curable composition having low air permeability' to an uncured substrate, particularly to a green tire. And Farber suggests that an uncured tire is just as suitable as a cured tire for incorporation of the sealant layer.” 

On page 6 of the Remarks, Applicant argues that “the disclosure of Boon suggests desirability for reducing the weight and the cost of manufacturing a tire” and thereby “the person of ordinary skill at the time of the presently claimed invention would not have looked to add any elements to the rubber substrate or tire of Boon. This hypothetical addition would have only added to the weight and cost of the rubber substrate or tire of Boon, thereby negating a purported advantage of Boon.” The examiner respectfully disagrees.
Boon discloses that in the background art “[r]ubber composition based inner liners add both weight and cost to the manufacture of a tire. Relatively thick inner liner coatings are generally necessary to obtain the desired degree of air retention; the added weight and cost are largely attributable to the thickness of coating required.” (Col. 1 lines 54-59). Boon further discloses that “[t]ires having an air barrier . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.


/SEDEF E PAQUETTE/Examiner, Art Unit 1749                        

/ROBERT C DYE/Primary Examiner, Art Unit 1749